     Case 2:20-cv-07848-RSWL-JC Document 32 Filed 01/19/21 Page 1 of 1 Page ID #:235



 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                CENTRAL DISTRICT OF CALIFORNIA
10    JAMES SHAYLER,                                  Case No.: 2:20-cv-07848-RSWL-JCx
11                   Plaintiff,                       Hon. Ronald S. W. Lew
12        v.
                                                      [PROPOSED] ORDER FOR DISMISSAL
13    GERALD MORITA, Trustee of the Gerald            WITH PREJUDICE
      and Jolene Morita Family Trust dated March
14    25, 2009; JOLENE E. MORITA, Trustee of
      the Gerald and Jolene Morita Family Trust       Action Filed: August 27, 2020
15    dated March 25, 2009; ARCO #42145, a            Trial Date: Not on Calendar
      Business of Unknown Form; and DOES 1-
16    10,
17                   Defendants.
18

19

20             Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
21    it, and being fully advised finds as follows:
22             IT IS ORDERED THAT:

23             Plaintiff James Shayler’s (“Plaintiff”) action against Defendants Gerald Morita,
24    Jolene E. Morita, and ARCO #42145 (“Defendant”) is dismissed with prejudice. Each
25    party will be responsible for their own fees and costs.
26
      Dated: January 19, 2021                          /S/ RONALD S.W. LEW
27                                                    Hon. Ronald S. W. Lew
28                                                    United States District Judge
                                                      Central District of California
                                                1
                          [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
